       Case 3:17-cv-00733-DPJ-LRA Document 17 Filed 06/29/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

LONNIE JORDAN                                                                        PETITIONER

V.                                                  CIVIL ACTION NO. 3:17-CV-733-DPJ-LRA

WARDEN FRANK SHAW                                                                  RESPONDENT

                                             ORDER

       This habeas corpus action pursuant to 28 U.S.C. §2254 is before the Court on the Report

and Recommendation [16] of United States Magistrate Judge Linda R. Anderson.

       Petitioner Lonnie Jordan filed a federal habeas petition on September 12, 2017, following

an unsuccessful state-court appeal. See Pet. [1] at 1–2. In his petition, he challenges his

convictions for automobile theft and kidnapping on four grounds: (1) witness credibility; (2)

verdict against the overwhelming weight of the evidence; (3) insufficient evidence; and (4)

unlawful arrest. Id. at 1, 5, 7, 10. Respondent Warden Frank Shaw responded to Jordan’s

petition and moved to dismiss it on February 15, 2018. Resp. [13] at 16. After a careful review

of the record, Judge Anderson issued a Report and Recommendation on June 4, 2020,

recommending that Jordan’s petition be dismissed with prejudice. Objections were due by June

18, 2020, but none have been filed as of the date of this Order.

       The Court finds the Report and Recommendation [16] should be adopted as the opinion

of the Court; the petition is dismissed with prejudice. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 29th day of June, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
